Citation Nr: 0729016	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for arthritis of the lumbar spine at L4-S1, from May 31, 
2002, to March 29, 2006.  

3.  Entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine at L4-S1, since March 29, 2006.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of April 2005, November 2005, and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

In August 2007, a Deputy Vice Chairman of the Board granted a 
motion to advance the veteran's appeal on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected arthritis of the 
lumbar spine at L4-S1 emanates from the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
claim for an initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

By the April 2005 rating decision, the RO denied the 
veteran's claim for service connection for a right shoulder 
disability.  The following month the veteran filed a notice 
of disagreement (NOD) with the denial of the claim.  Based on 
a May 2005 VA Form 119 (Report of Contact), the RO has 
considered the veteran's NOD to have been withdrawn.  The 
Board disagrees (as will be explained in more detail below).  
A statement of the case (SOC) in response to the veteran's 
NOD on the denial of his claim for service connection for a 
right shoulder disability has not been issued.  Consequently, 
the Board does not have jurisdiction to review the issue.  
38 C.F.R. §§ 20.200, 20.202 (2006).  Nevertheless, the issue 
will be remanded with instructions to issue an SOC.

The decision below addresses the veteran's claim for 
entitlement to TDIU.  Consideration of the remaining issues 
on appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.


FINDING OF FACT

The veteran's service-connected low back disability and 
hypertension are of such nature and severity as to prevent 
him from securing or following any substantially gainful 
employment.  


CONCLUSION OF LAW

The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities of one or both of the lower extremities 
may be considered as one disability in applying the 
provisions of § 4.16(a).  In this case, the veteran's 
service-connected disabilities consist of his arthritis of 
the lumbar spine at L4-S1 (low back disability), rated as 40 
percent disabling; and hypertension, rated as 10 percent 
disabling.  Thus, the veteran does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that in order for a veteran to 
prevail on a claim for TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In a statement received by the RO in August 2006, the veteran 
reported that he had left his position (HVAC technician) with 
his employer on July 28, 2006.  He noted that he was no 
longer gainfully employed due to his service-connected low 
back disability.  In particular, the veteran noted the 
following:  

Also, my position as an HVAC [technician] is the 
only position I am trained for.  I do not believe 
I could seek other employment in this field due 
to the severity of my service-connected back 
disability. . . . I do not believe I could find 
another job without as much physical activity and 
be [able] to follow a [sic] substantially gainful 
employment based on the fact that I had been at 
[previous employer] for nearly 30 years and my 
position was paid more than I could find in [sic] 
another employer.  I also feel that at my age of 
62, employers would be very hesitant to employ me 
at this time . . . 

The medical evidence associated with the veteran's claim 
reflects, in particular, a report of May 2002 examination 
from Miller Orthopaedic Affiliates.  The report notes that a 
magnetic resonance imaging (MRI) scan of the veteran's spine 
revealed advanced degenerative disc disease at L4-L5 with 
circumferential disc bulging and end plate signal changes on 
both sides.  There was also decreased disc signal with 
minimal bulging at L3-L4.  There was no sign of neuron 
compression.  The examiner's impression was advanced 
degenerative disc disease at L4-L5 and mild to moderate 
degenerative disc disease at L3-L4.  

A July 2003 VA treatment record notes the veteran's treatment 
for his low back disability.  Clinical evaluation revealed 
marked muscle spasm with significant restricted range of 
motion through the lumbar spine.  

A report of November 2005 VA examination reflects the 
examiner's comment that the veteran's service-connected low 
back disability had "significant effects" on the veteran's 
occupational activities, as the disability caused problems 
with lifting and carrying and resulted in pain.  An X-ray of 
the veteran's lumbar spine at that time revealed mild L3-L4 
and L4-L5 degenerative disc disease.  It also revealed 
pseudarthrosis, left, with L5 partial transitional segment 
vertebral body.  

In a report of March 2006 VA examination, the examiner noted 
that the veteran experienced flare-ups of back pain with 
activity and that these lasted all day.  The veteran also 
reported experiencing radiculopathy and distribution of 
symptoms into the right lower extremity.  The veteran denied 
any incapacitating episodes of back pain or bed rest 
prescribed by a physician.  On clinical examination, the 
examiner reported that the veteran exhibited moderate to 
severe pain, as well as moderate to severe weakness and 
fatigue in his low back, but no incoordination.  A forward 
flexion exercise resulted in flexion of no more than 25 
degrees with pain almost immediately.  The examiner indicated 
that there was pain with repetitive use.  The examiner's 
diagnosis included mechanical low back strain and 
degenerative disc disease of the lumbar spine.  The examiner 
commented that with the duties the veteran had with his 
heating and air conditioning job, he found it amazing that 
the veteran was still able to work in his position, 
especially with the problems in back as well as the veteran's 
shoulders.  The examiner also commented that the veteran's 
back was certainly interfering with his usual occupation and 
daily activities because the veteran had difficulty lifting, 
bending, walking, standing, and/or sitting.  Furthermore, the 
back disability interfered with the veteran's activities.  

In a report of November 2006 Social Security Administration 
(SSA) disability examination, the examiner noted that the 
veteran had last worked in June 2006 and had been doing HVAC 
work at a local hospital for 30 years.  The veteran was also 
noted to have a high school education and to have taken 
multiple courses throughout his working years for HVAC and 
related trades.  The examiner noted the veteran's reported 
history of pain in the low lumbar and sacral region.  The 
pain would get steadily worse and become a burning sensation 
if he sat for more than 10-15 minutes.  If the veteran got up 
and moved around he could walk 200 feet but he would 
experience a lot of burning in the same location, and thus be 
forced to sit down.  The pain radiated down the right buttock 
and thigh.  The veteran also reported that he was currently 
using Tramadol, which he said was extremely effective, along 
with a TENS (transcutaneous electrical nerve stimulation) 
unit.  On clinical examination, the veteran was careful when 
getting out of a chair and also had difficulty getting up 
from a lying position from a table.  He did not display any 
pain behavior.  He was noted as a little stiff with his first 
few steps, but then had a normal gait and station.  The 
examiner's diagnosis was degenerative joint disease of the 
spine with moderately severe symptomatology.  

With regard to the veteran's employability the examiner 
opined that the veteran, " . . . would appear to be disabled 
from pursuing any gainful employment."  In this regard, the 
examiner commented that the veteran was unable to sit for 
more than 10-20 minutes without having to get up and move 
around.  He was not able to walk more than 200 feet without 
having to stop for a rest, and due to his reduced agility, he 
would not be safe around mechanical hazards.  While 
repetitive use of the veteran's hands was not limited, 
sitting in one position or standing to do such work would be 
the limiting factor.  The veteran would not be capable of 
repetitive stooping or doing any climbing, kneeling, or 
crawling.  Furthermore, the veteran was noted as having 
difficulty traveling due to his limited ability to sit.  

Thereafter, a report of December 2006 VA electrophysiological 
study noted findings of chronic L3 and L5-S1 radiculopathies 
of the right lower extremity.  

In the instant case, the Board finds that the veteran cannot 
secure or follow a substantially gainful occupation.  As 
noted above, the veteran has worked as an HVAC technician for 
some 30 years and has no more than a high school education.  
The Board concludes that the veteran lacks the skills or 
education that would necessarily allow for employment outside 
his chosen profession as an HVAC technician or some similar 
technical position.  In this case, the veteran's chronic low 
back pain and impairments in his ability to stoop, climb, 
kneel, and/or crawl have affectively precluded such 
employment.  While the veteran's ability to use his hands has 
not been shown to be impaired, thus allowing for a less 
physically demanding or sedentary form of work, the veteran's 
low back disability has been identified as limiting his 
ability to sit or stand for other than short periods of time.  

Therefore, given his vocational and educational experiences, 
and with reasonable doubt resolved in the veteran's favor, 
total disability for compensation based on unemployability of 
the veteran is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.16(b).  The Board is mindful that medical evidence 
indicates that other nonservice-connected disabilities, in 
particular the veteran's shoulders and disc syndrome 
contribute to the veteran's occupational impairment.  (Disc 
syndrome, like the arthritis that is service connected, 
causes pain that cannot be reasonably distinguished from the 
pain caused by the service-connected disability.)  
Nonetheless, it is the Board's finding that the veteran's low 
back disability, along with his service-connected 
hypertension, is of sufficient severity to result in 
inability to pursue gainful employment.  


ORDER

Entitlement to TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

Following certification of the veteran's appeal by the RO to 
the Board in January 2007, the veteran submitted additional 
evidence.  This evidence was received by the Board in 
February 2007.  Other than the veteran's contentions, the 
pertinent evidence consists of, in particular, an SSA 
disability benefits award letter, the above-noted report of 
November 2006 SSA disability medical examination, and the 
above-noted December 2006 VA electrophysiological study.  The 
Board finds the additional evidence submitted by the veteran 
to be pertinent to his claim on appeal for his low back 
disability.  Furthermore, the veteran has not waived initial 
RO consideration of this evidence.  See e.g., 38 C.F.R. 
§ 20.1304 (2006).  

The Board notes that once VA is put on notice that the 
veteran is in receipt of SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Here it would appear that 
the medical records associated with the claims file are the 
same records on which the veteran's award for SSA disability 
benefits is based.  However, in the report of November 2006 
SSA disability medical examination, the examiner referenced 
an attachment to the report of examination consisting of a 
range of motion chart.  The chart reportedly contained range 
of motion findings of the veteran's low back which were not 
otherwise noted in the report of examination.  Thus, the 
Board finds that in light of the need to obtain the range of 
motion chart associated with the report of November 2006 SSA 
disability examination, and the possibility that additional 
relevant evidence may be associated with the record on which 
the veteran's SSA disability award was based, the records 
associated with the veteran's SSA disability award should be 
obtained and associated with the claims file.  

In addition, as noted in the Introduction above, in an April 
2005 rating decision, the RO denied the veteran's claim for 
service connection for a right shoulder disability.  The 
following month, the veteran filed an NOD with the denial of 
his claim.  In a May 2005 VA Form 119 (Report of Contact), an 
RO employee documented a conversation between herself and a 
staff member employed by a United States congressman.  The 
staff member was noted to report that she had been in contact 
with the veteran and that the veteran wished to withdraw his 
NOD concerning the denial of his claim for service connection 
for a right shoulder disability.  Likewise, in a statement to 
the RO dated in June 2005, the veteran's spouse noted that 
the veteran's appeal concerning his claim for service 
connection for a right shoulder disability had been 
"dropped."  

Notwithstanding the above, the Board notes that the 
regulations clearly indicate that only a veteran or his 
authorized representative can withdraw an appeal.  See 
38 C.F.R. § 20.204 (2006).  The withdrawal, except for 
appeals withdrawn on the record at a hearing, must be in 
writing.  Therefore, the Board does not find the veteran's 
NOD has not been effectively withdrawn with respect to his 
appeal of the denial of his claim for service connection for 
a right shoulder disability.  

Thus, as there is currently a pending NOD with respect to the 
denial of the claim for service connection for a right 
shoulder disability, the Board finds that the next step in 
the appellate process is for the RO to issue the veteran an 
SOC summarizing the evidence relevant to the claim, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for right 
shoulder disability must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after an 
SOC is issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Absent the receipt of a properly 
executed withdrawal, the agency of 
original jurisdiction (AOJ) should issue 
to the veteran and his representative an 
SOC addressing the claim for service 
connection for a right shoulder 
disability.  Along with the SOC, the AOJ 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal of this issue.  (The 
veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and 
only if, the veteran files a timely 
appeal, this issue should be returned to 
the Board.

2.  All records pertaining to the 
veteran's award for disability benefits 
from SSA (awarded in January 2007), to 
include the decision itself and the 
medical records relied upon in reaching 
the decision, should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  

3.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record regarding his claim on appeal for 
a higher rating for arthritis of the 
lumbar spine at L4-S1.  The veteran 
should be invited to submit any pertinent 
evidence in his possession, and he should 
be told of the evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the claim may 
be decided within the one-year period).  

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal for a higher 
rating for arthritis of the lumbar spine 
at L4-S1 should be re-adjudicated (to 
include consideration of any evidence 
received since the July 2006 statement of 
the case).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


